DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2017/0331053).

Regarding claim 1, Voges et al discloses the following compound ([0037] – Formula (A-VII) disclosed as Compound A):


    PNG
    media_image1.png
    270
    734
    media_image1.png
    Greyscale
.
Y is the same or different at each instance and is O and C(R1)2, where R1 is H or a C1-20 alkyl ([0017] and [0040]); the integers n and q are each zero (0) or one (1) ([0043]); and Ar2 is an aromatic ring system having 6 to 20 aromatic ring atoms ([0042]). Ar1 is given as (Page 4 [0036] – Ar1-1):

    PNG
    media_image2.png
    135
    209
    media_image2.png
    Greyscale
.
In the compound of the reference when the integer n is zero (0), one integer q is one (1), the other integer q is zero (0), one group Y is C(R1)2, where R1 is a C1-20 alkyl, and the other group Y is O, Formula (A-VII) in the reference becomes:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
corresponding to recited Chemical Formula B, i.e.

    PNG
    media_image4.png
    138
    282
    media_image4.png
    Greyscale
.
The groups X1-X6, and X8-X10 are CH and where A1 is bonded to X7. In A1, i.e.

    PNG
    media_image5.png
    73
    135
    media_image5.png
    Greyscale
,
1 and Ar2 are biphenyl, i.e. a C6 aryl substituted with a C6 aryl, the recited integer n is zero (0); the recited group L1 is a single bond; and the groups R1 and R2 are methyl. It is noted that when n in the compound of the reference is one (1), Ar2 corresponding to the recited group L1 is phenylene, i.e. a C6 arylene.
	Alternatively, from the discussion above, it is noted that Formula (A-VII) of the reference encompasses the following compound:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
This compound is encompassed by Formula (C) of the claims, i.e.

    PNG
    media_image7.png
    108
    225
    media_image7.png
    Greyscale
.
The groups X1-X8, and X10 are CH and where A1 is bonded to X9. In A1, i.e.

    PNG
    media_image5.png
    73
    135
    media_image5.png
    Greyscale
,
the groups Ar1 and Ar2 are biphenyl, i.e. a C6 aryl substituted with a C6 aryl, the recited integer n is zero (0); the recited group L1 is a single bond; and the groups R1 and R2 are methyl. It is noted 2 corresponding to the recited group L1 is phenylene, i.e. a C6 arylene.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups Ar1 andAr2 are C6 aryls substituted with C6 aryls.
Regarding claim 4, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group L1 is a single bond.

Regarding claim 5, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited integer n is one (1).

Regarding claim 7, Voges et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compound 309 of the claims, i.e.

    PNG
    media_image8.png
    312
    386
    media_image8.png
    Greyscale
.

Regarding claim 8, Voges et al teaches all the claim limitations as set forth above. Given that the claims do not require compound given by recited Formula D or E, the reference discloses the compound of the present claims.

Regarding claim 9, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting diode, i.e. an organic light emitting device, comprising the following sequence of layers ([0081]-[0093]):
anode / hole injection layer / hole transport layer / emitting layer / electron transport layer / electron injection layer / cathode.
From the above, it is clear that the reference discloses a first electrode facing the second electrode and an organic layer interposed between the first and second electrodes. The disclosed compound, i.e. Compound A, is present in the hole transport layer ([0013]-[0014], [0067], and [0071]).

Regarding claim 10, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer comprising a hole injection layer, 

Regarding claim 11, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the hole transport layer comprises the disclosed compound.

Regarding claim 12, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the electron transport layer is deposited using a deposition process such as a solution process or a vapor deposition process ([0122] and [0124]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2017/0331053) as applied to claims 1-2, 4-5, and 7-12 above, and in view of Campos (US 6,278,237).

The discussion with respect to Voges et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 13, Voges et al teaches all the claim limitations as set forth above. While the reference discloses a display device, the reference does not disclose that the consumer product is a flat panel display as recited in the present claims.
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in .

Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the 35 U.S.C. 103 rejections of the claims over Parham et al as set forth in the Final Office Action mailed on 7/31/2020 are hereby withdrawn.

As evidence of unexpected results, Applicants point to Table 2 presented in the instant Specification. Specifically, Applicants point to Example 16 comprising Compound 321 having an amine group at the 7-poistion of the benzofuran (encompassed by recited Formula B), i.e.

    PNG
    media_image9.png
    164
    163
    media_image9.png
    Greyscale
,
and compare this to Examples 5, 6, and 13 comprising Compounds 111, 120, and 262, i.e.

    PNG
    media_image10.png
    178
    199
    media_image10.png
    Greyscale
,
    PNG
    media_image11.png
    134
    151
    media_image11.png
    Greyscale
, and 
    PNG
    media_image12.png
    209
    125
    media_image12.png
    Greyscale

and argue that the significant enhancement in T95 is obtained over other compounds is due to the substitution of the position 1 of the dibenzofuran group, i.e. Example 16 has a 128-153 % increase in the T95 value compared to Examples 5, 6, and 13.  However, it is noted that the comparison is not a proper side-by-side comparison given that Compounds 111, 120, and 262 comprise a different amine groups from that of Compound 321. A proper side-by-side comparison would be a comparison of compounds having the same amine substituent as that of Compound 321 with the only difference being between the positions of the amine group on the dibenzofuran ring of the fluorenobenzofuran core. 
Furthermore, it is noted that Compound 321 is not commensurate in scope with the scope of the claims, given that Compound 321 exemplifies only one particular amine group encompassed by the present claims, i.e. the group L1 is a single bond, i.e. the integer n is zero (0), and the groups Ar1 and Ar2 are phenyl and biphenyl, respectively Claim 1 recites that the group L1 is  a single bond, a substituted or unsubstituted arylene of 6 to 60 carbon atoms, and a substituted or unsubstituted heteroarylene of 2 to 60 carbon atoms, the groups Ar1 and Ar2 are a substituted or unsubstituted aryl of 6 to 40 carbon atoms and a substituted or unsubstituted heteroaryl of 2 to 30 carbon atoms, where the term “substituted” is defined as having at least one substituent selected from the group consisting of a deuterium, a cyano, a halogen, a nitro, an 

As further evidence of unexpected results, Applicants point to recited Formula (C) of the present claims. Specifically, Applicants point to compounds 136 and 141 presented as Examples 7 and 8 in Table 1 of instant Specification, respectively, as well as Example 18 comprising Compound 177 and Example 19 comprising Compound A presented in Table 2 of the Remarks filed on 10/30/2020. However, firstly it is noted that Examples 18 and 19 presented in Table 2 of the Remarks do not appear in the instant Specification and thus appear to be additional comparative and inventive examples, respectively. To that end it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding unexpected results of the claims compounds must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Even if the data were presented in the form of a 37 C.F.R. 1.132 Declaration, the data presented in Table 2 of the Remarks would not be found to be persuasive for the following reasons.

Compounds 136, 141, 177, and A have the following structures:

    PNG
    media_image13.png
    170
    622
    media_image13.png
    Greyscale
,
where Compound A is an inventive compound encompassed by recited Formula (C) and Compounds 136, 141, and 177 are comparative compounds. The comparison of Compound A to Compounds 136, 141, and 177 is not a proper side by side comparison given that Compounds 136, 141, and 177 comprise different amine groups from that of Compound A. A proper side-by-side comparison would be a comparison of compounds having the same amine substituent as that of Compound A with the only difference being the position of the amine group on the dibenzofuran ring of the fluorenobenzofuran core. 

Furthermore, it is noted that Compound A is not commensurate in scope with the scope of the claims, given that Compound A exemplifies only part particular amine group encompassed by the present claims, i.e. the group L1 is a single bond, i.e. the integer n is zero (0), and the groups Ar1 and Ar2 are phenyl and a dimethyl substituted fluorene groups, respectively. Claim 1 recites that the group L1 is  a single bond, a substituted or unsubstituted arylene of 6 to 60 carbon atoms, and a substituted or unsubstituted heteroarylene of 2 to 60 carbon atoms, the groups Ar1 and Ar2 are a substituted or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767